DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, the limitation “a fifth circuit pattern” is not clear since in claim 1 and nowhere in claim 5, a third and fourth circuit pattern was disclosed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 11, 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In claims 11 and 12, a circuit pattern that has a shape of a letter “T” is not shown in none of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuda US 2017/0170157.
Regarding claim 1, Masuda shows in fig.1A-6, a semiconductor device, comprising: a first arm block (5) including: a first circuit pattern (1)  that, in a plan view of the semiconductor device, has a recess formed thereon that extends inward in a first direction from a side thereof, the recess forming a first disposition area (Recess forming the U-Shape area); a second circuit pattern (2) having at least a part disposed in the first disposition area; and a plurality of first semiconductor chips (21,22) formed on the first circuit pattern, each first semiconductor chip (21,22,11,12,13)  having a first positive electrode on a back surface thereof, and a first control electrode [0042] and a first negative electrode on a front surface thereof, the first negative electrode being electrically connected to the second circuit pattern (1)(connection wires 41,31, facilitates the connections) by a first wiring member (41,31).
Regarding claim 3, Masuda shows in fig.1A-6, a semiconductor device wherein each of the first semiconductor chips (21, 22, 12, and 13, 23, 24, 14-16) is a metal oxide semiconductor field effect transistor (MOSFET) with a built-in body diode [0051].
Regarding claim 4, Masuda shows in fig.1A-6, a semiconductor device wherein two of the plurality of first semiconductor chips (23,24,14-16) are disposed on opposite sides of the first disposition area in the plan view, the two first control electrodes of said two first semiconductor chips (23,24,14-16) being aligned in a second direction perpendicular to the first direction.
Regarding claim 5, Masuda shows in fig.1A-6, a semiconductor device, wherein the first circuit pattern (1) has an area on which one of the first semiconductor chips 
Regarding claim 6, Masuda shows in fig.1A-6, a semiconductor device wherein: the first control wiring member is wired from the first control electrode of said first semiconductor chip (21, 22, 11-13) in a second direction perpendicular to the first direction; and the first wiring member is wired from the first negative electrode of said first semiconductor chip to the second circuit pattern in parallel to the first control wiring member (via wires 41, 32).
Regarding claim 7, Masuda shows in fig.1A-6, a semiconductor device wherein the first arm block further includes: an input area on the first circuit pattern (1)(located on 1), an output area (on 2) on the second circuit pattern, the input area and the output area being on opposite sides of the first arm block in the first direction, an input wiring member (41) connected to the input area on the first circuit pattern, and an output wiring (Wire on 2) member connected to the output area on the second circuit pattern.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as applied to claims 1, 3-7 and further in view of Iwasaki US 2019/0279961.
Regarding claim 2, Masuda differs from the claimed invention because he does not explicitly disclose a device wherein each of the first semiconductor chips is a reverse-conducting insulated gate bipolar transistor (RC-IGBT).
Iwasaki discloses [0038] a device wherein each of the first semiconductor chips is a reverse-conducting insulated gate bipolar transistor (RC-IGBT).
.
Allowable Subject Matter
Claims 8-15 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813